Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 1 of 8. PageID #: 26285




                       EXHIBIT 1
 Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 2 of 8. PageID #: 26286




From: "Singer, Linda" <lsinger@motleyrice.com>
Date: October 11, 2018 at 3:18:23 PM EDT
To: "Weinberger, Peter H." <PWeinberger@spanglaw.com>, "Cheffo, Mark"
<Mark.Cheffo@dechert.com>
Cc: "Bierstein, Andrea" <abierstein@simmonsfirm.com>, "Hanly, Paul"
<phanly@simmonsfirm.com>, "Farrell, Paul" <Paul@Greeneketchum.com>, "Rice, Joe"
<jrice@motleyrice.com>, "Mougey, Peter" <pmougey@levinlaw.com>, "Shkolnik, Hunter"
<Hunter@NapoliLaw.com>, "xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com"
<xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com>, "Winner, Sonya"
<swinner@cov.com>, "EXT pboehm@wc.com" <pboehm@wc.com>, "Delinsky, Eric"
<edelinsky@zuckerman.com>, Enu Mainigi <emainigi@wc.com>, EXT smcclure
<smcclure@reedsmith.com>, "Ackerman, David" <dackerman@motleyrice.com>, "2804
Discovery, MDL" <mdl2804discovery@motleyrice.com>
Subject: RE: Discovery Order No. 5



Mark and all:

As promised, we are getting back to you about the date to which the CT1 bellwethers can
commit for responding to the prescription-related ROGs from the Manufacturer and Pharmacy
Defendants.

As you are aware, Plaintiffs have filed objections to the Court’s ruling. Notwithstanding what
we believe are well-founded objections, the bellwethers nonetheless are, and have been, working
assiduously to gather, analyze, and compile information, to the extent such information is
available to us. If the Court denies our objections, we will be able to provide our responses no
later than 11/2. While we will move as quickly as we can (and provide responses earlier if we
can), pulling together this information is a massive undertaking and must proceed in phases that
cannot be shortcut.

We are happy to meet and confer on the response date, but also want to be clear that we cannot
conscientiously commit to an earlier date for this work to be done.

Linda
                                               1
 Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 3 of 8. PageID #: 26287

Linda Singer | Attorney at Law | Motley Rice LLC
401 9th St. NW, Suite 1001 | Washington, DC 20004
o. 202.386.9626 x5626 | f. 202.386.9622 | lsinger@motleyrice.com


From: Peter H. Weinberger <PWeinberger@spanglaw.com>
Sent: Monday, October 8, 2018 6:28 PM
To: Cheffo, Mark <Mark.Cheffo@dechert.com>; Singer, Linda <lsinger@motleyrice.com>
Cc: Bierstein, Andrea <abierstein@simmonsfirm.com>; Hanly, Paul <phanly@simmonsfirm.com>;
Farrell, Paul <Paul@Greeneketchum.com>; Rice, Joe <jrice@motleyrice.com>; Mougey, Peter
<pmougey@levinlaw.com>; Shkolnik, Hunter <Hunter@NapoliLaw.com>;
xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com; Winner, Sonya <swinner@cov.com>; EXT
pboehm@wc.com <pboehm@wc.com>; Delinsky, Eric <edelinsky@zuckerman.com>; Enu Mainigi
<emainigi@wc.com>; EXT smcclure <smcclure@reedsmith.com>; Ackerman, David
<dackerman@motleyrice.com>; 2804 Discovery, MDL <mdl2804discovery@motleyrice.com>
Subject: Discovery Order No. 5

Mark –

I know you have been pushing us for our position regarding when we intend to answer the
interrogatories covered by Discovery Order No. 5. There is no need for you to set artificial
deadlines on us for a response.

Much has happened in this case since SM Cohen issued his Discovery Order No. 5 by
email. Among the developments is that in his formalized order, SM Cohen set out a
truncated deadline for the filing of objections by 10/10 and responses by 10/12. We will be
prepared to discuss the timeframe for our responses on Thursday if no objections are filed
by either side or by Monday if either side files objections. (I note that you reserved your
rights in this regard at that end of your email.).

We are also mindful of SM Cohen’s directive that we need to negotiate deadlines
consistent with his ruling even if objections are filed.

We assume Plaintiffs’ interrogatory responses will be subject to the same restrictions that
SM Cohen applied to claims data. If that is not the case, we will need to raise this issue
with SM Cohen for clarification. Please let us know Defendants’ position.

Pete


From: Cheffo, Mark [mailto:Mark.Cheffo@dechert.com]
Sent: Sunday, October 07, 2018 4:55 PM
To: Singer, Linda
Cc: Bierstein, Andrea; Peter H. Weinberger; Hanly, Paul; Farrell, Paul; Rice, Joe; Mougey, Peter;
Shkolnik, Hunter; xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com; Winner, Sonya; EXT
pboehm@wc.com; Delinsky, Eric; Enu Mainigi; EXT smcclure; Ackerman, David
Subject: Re: EXTERNAL-FW: AMENDMENT - Rulings on Interrogatories re: Rx


                Linda/Andrea,


                                                    2
 Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 4 of 8. PageID #: 26288
              In light of the finalized SM Cohen “prescription” order, along with
              his unequivocal guidance on timing, and the limited discovery
              period, please let us know by Monday COB if plaintiffs will
              provide the responses for the plaintiff selected prescriptions and
              individuals on or before 28 days from the original ruling from SM
              Cohen. If you have another proposal please let us know.



              As you know, Plaintiffs’ continued failure to provide the database
              information requested, and that you represented in Court had
              already been produced, prevents us from identifying prescriptions
              based on surrounding information because we cannot match
              prescriptions to medical or prescribing information due to the way
              the data has been blinded. Donna Welch wrote a letter or two about
              this asking for a meet and confer and has not received a response
              (at least to my knowledge).



              Accordingly, please confirm that you will produce the plaintiff
              selected information within 28 days from the original ruling, and
              produce the needed database information or meet and confer on
              Monday or Tuesday with Defendants on this issue. We will poll
              the defense group to determine if 21 days for Defendants’ selection
              of prescriptions and individuals is agreeable, from the time that we
              have the needed information. As with prior emails, and in light of
              the number of defendants, this is without prejudice to any
              additional issues or concerns, or reservations of rights, that any
              defendant may have.


Mark


Sent from my iPad

On Oct 5, 2018, at 1:17 PM, Singer, Linda <lsinger@motleyrice.com> wrote:



       Mark, the CT1 bellwethers are continuing to assess and discuss the timeframe for a
       response. As we have indicated, it’s a massive undertaking and we’re working diligently
       to come up with an answer, but it won’t be before early next week. We will get back to
       you then. Linda

       Linda Singer | Attorney at Law | Motley Rice LLC
       401 9th St. NW, Suite 1001 | Washington, DC 20004
       o. 202.386.9626 x5626 | f. 202.386.9622 | lsinger@motleyrice.com


       From: Cheffo, Mark <Mark.Cheffo@dechert.com>
       Sent: Wednesday, October 3, 2018 6:28 PM
                                                  3
Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 5 of 8. PageID #: 26289
    To: Singer, Linda <lsinger@motleyrice.com>; Bierstein, Andrea
    <abierstein@simmonsfirm.com>
    Cc: Weinberger, Peter H. <PWeinberger@spanglaw.com>; Hanly, Paul
    <phanly@simmonsfirm.com>; Farrell, Paul <Paul@Greeneketchum.com>; Rice, Joe
    <jrice@motleyrice.com>; Mougey, Peter <pmougey@levinlaw.com>; Shkolnik, Hunter
    <Hunter@NapoliLaw.com>; xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com;
    Winner, Sonya <swinner@cov.com>; EXT pboehm@wc.com <pboehm@wc.com>;
    Delinsky, Eric <edelinsky@zuckerman.com>; Enu Mainigi <emainigi@wc.com>; EXT
    smcclure <smcclure@reedsmith.com>; Ackerman, David <dackerman@motleyrice.com>
    Subject: RE: EXTERNAL-FW: AMENDMENT - Rulings on Interrogatories re: Rx

    Ok thanks

    From: Singer, Linda [mailto:lsinger@motleyrice.com]
    Sent: Wednesday, October 3, 2018 6:12 PM
    To: Cheffo, Mark <Mark.Cheffo@dechert.com>; Bierstein, Andrea
    <abierstein@simmonsfirm.com>
    Cc: Weinberger, Peter H. <PWeinberger@spanglaw.com>; Hanly, Paul
    <phanly@simmonsfirm.com>; Farrell, Paul <Paul@Greeneketchum.com>; Rice, Joe
    <jrice@motleyrice.com>; Mougey, Peter <pmougey@levinlaw.com>; Shkolnik, Hunter
    <Hunter@NapoliLaw.com>; xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com;
    Winner, Sonya <swinner@cov.com>; EXT pboehm@wc.com <pboehm@wc.com>;
    Delinsky, Eric <edelinsky@zuckerman.com>; Enu Mainigi <emainigi@wc.com>; EXT
    smcclure <smcclure@reedsmith.com>; Ackerman, David <dackerman@motleyrice.com>
    Subject: RE: EXTERNAL-FW: AMENDMENT - Rulings on Interrogatories re: Rx



    We are conferring on our end and will get back to you by the end of the week with our
    proposed next steps.

    Linda Singer | Attorney at Law | Motley Rice LLC
    401 9th St. NW, Suite 1001 | Washington, DC 20004
    o. 202.386.9626 x5626 | f. 202.386.9622 | lsinger@motleyrice.com


    From: Cheffo, Mark <Mark.Cheffo@dechert.com>
    Sent: Wednesday, October 3, 2018 6:05 PM
    To: Singer, Linda <lsinger@motleyrice.com>; Bierstein, Andrea
    <abierstein@simmonsfirm.com>
    Cc: Weinberger, Peter H. <PWeinberger@spanglaw.com>; Hanly, Paul
    <phanly@simmonsfirm.com>; Farrell, Paul <Paul@Greeneketchum.com>; Rice, Joe
    <jrice@motleyrice.com>; Mougey, Peter <pmougey@levinlaw.com>; Shkolnik, Hunter
    <Hunter@NapoliLaw.com>; xOpioidMDLSteeringCommitteeMFRS@arnoldporter.com;
    Winner, Sonya <swinner@cov.com>; EXT pboehm@wc.com <pboehm@wc.com>;
    Delinsky, Eric <edelinsky@zuckerman.com>; Enu Mainigi <emainigi@wc.com>; EXT
    smcclure <smcclure@reedsmith.com>
    Subject: EXTERNAL-FW: AMENDMENT - Rulings on Interrogatories re: Rx

    Linda/Andrea,

    To keep the process moving, please let me know if plaintiffs will agree to the dates that
    David proposed. If so, and subject to whatever objections/positions the various

                                                 4
Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 6 of 8. PageID #: 26290
    defendants may have, I will poll the defendants to determine if there is agreement among
    the defense group as to some or all of his timing proposal. If you have some other timing
    proposal please let us know that as well.

    Mark

    From: David R. Cohen [mailto:David@SpecialMaster.Law]
    Sent: Wednesday, October 3, 2018 9:39 AM
    To: xALLDEFENDANTS-MDL2804-Service@arnoldporter.com;
    mdl2804discovery@motleyrice.com
    Cc: Dan Polster <Dan Polster@ohnd.uscourts.gov>; Mary Hughes
    <Mary Hughes@ohnd.uscourts.gov>; David Ruiz <David Ruiz@ohnd.uscourts.gov>;
    Scott Loge <Andrew Loge@ohnd.uscourts.gov>; Cathy Yanni <cathy@cathyyanni.com>;
    Francis McGovern <McGovern@law.duke.edu>
    Subject: AMENDMENT - Rulings on Interrogatories re: Rx

    Dear Counsel:

    Upon re-reading the Ruling I issued last night, I add the following direction
    regarding deadlines.

    In the second-to-last paragraph, I directed the parties to "negotiate the
    deadline" associated with identification of specific prescriptions/persons relied
    upon by experts. I meant to also direct the parties to negotiate the deadlines
    for responding to the re-written interrogatories.

    I do not have a feeling for the time it will take to identify specific prescriptions
    and persons, and associated information. Given existing deadlines, however,
    my suggestions are that:
    - plaintiffs should identify and provide information re: prescriptions/persons
    within 28 days;
    - defendants should identify prescriptions/persons within 21 days, and
    plaintiffs should provide responsive information within 14 days thereafter.

    I will not at this time set these deadlines as absolute, however; rather, I ask
    the parties to come to agreement on these deadlines, as you all understand
    better the amount of time it will take to identify and produce the required
    information. If you can't come to agreement soon, let me know and I will
    resolve it.

    -David



    ============================
    This email sent from:
    David R. Cohen Co. LPA
    24400 Chagrin Blvd., Suite 300
    Cleveland, OH 44122
    216-831-0001 tel
    866-357-3535 fax
    www.SpecialMaster.law


    This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are
    not the intended recipient, please note that any dissemination, distribution, or copying of this communication is strictly
    prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or by return
    e-mail and delete it from his or her computer.
                                                                5
 Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 7 of 8. PageID #: 26291
       ___________________________________________
       For more information about Arnold & Porter, click here:
       http://www.arnoldporter.com


       This e-mail is from Dechert LLP, a law firm, and may contain information that is
       confidential or privileged. If you are not the intended recipient, do not read, copy
       or distribute the e-mail or any attachments. Instead, please notify the sender and
       delete the e-mail and any attachments. Thank you.
       Confidential & Privileged


       Unless otherwise indicated or obvious from its nature, the information contained in this communication is attorney-client
       privileged and confidential information/work product. This communication is intended for the use of the individual or
       entity named above. If the reader of this communication is not the intended recipient, you are hereby notified that any
       dissemination, distribution or copying of this communication is strictly proh bited. If you have received this
       communication in error or are not sure whether it is privileged, please immediately notify us by return e-mail and
       destroy any copies--electronic, paper or otherwise--which you may have of this communication.




       This e-mail is from Dechert LLP, a law firm, and may contain information that is
       confidential or privileged. If you are not the intended recipient, do not read, copy
       or distribute the e-mail or any attachments. Instead, please notify the sender and
       delete the e-mail and any attachments. Thank you.
       Confidential & Privileged


       Unless otherwise indicated or obvious from its nature, the information contained in this communication is attorney-client
       privileged and confidential information/work product. This communication is intended for the use of the individual or
       entity named above. If the reader of this communication is not the intended recipient, you are hereby notified that any
       dissemination, distribution or copying of this communication is strictly proh bited. If you have received this
       communication in error or are not sure whether it is privileged, please immediately notify us by return e-mail and
       destroy any copies--electronic, paper or otherwise--which you may have of this communication.




This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
you.

Peter H. Weinberger

Spangenberg Shibley & Liber LLP
1001 Lakeside Avenue East, Suite 1700
Cleveland, Ohio 44114
216-696-3232 Office
216-407-5033 Cell
216-696-3924 Fax




                                                                  6
             Case: 1:17-md-02804-DAP Doc #: 1043-1 Filed: 10/15/18 8 of 8. PageID #: 26292
           PWeinberger@spanglaw.com | www.spanglaw.com




           CONFIDENTIALITY NOTICE: The information in this e-mail, including any attachments, is for the sole use of the intended recipient(s), and may contain
           confidential and legally privileged communications. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this
           communication is strictly prohibited and may be unlawful, and could subject the unlawful user to civil and criminal penalties. Any unintended receipt should
           be reported to this sender immediately and all copies returned, deleted, and destroyed. TO OUR CLIENTS: Any dissemination of this communication to third-
           parties may be a waiver of the attorney-client privilege.


           Confidential & Privileged


           Unless otherwise indicated or obvious from its nature, the information contained in this communication is attorney-client privileged and
           confidential information/work product. This communication is intended for the use of the individual or entity named above. If the reader of this
           communication is not the intended recipient, you are hereby notified that any dissemination, distr bution or copying of this communication is
           strictly prohibited. If you have received this communication in error or are not sure whether it is privileged, please immediately notify us by
           return e-mail and destroy any copies--electronic, paper or otherwise--which you may have of this communication.




This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please
notify the sender and delete the e-mail and any attachments. Thank you.

This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly proh bited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                                                         7
